DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
Claims 13-31 have been examined in this application.  Claims 1-12 have been canceled.  This communication is a final rejection in response to the “Amendments to the claims” and “Remarks” filed 9/26/2022.

Claim Objections
Claim 30 is objected to because of the following informalities:  the limitation “a hinged coupling between a flight module for coupling and the transport module” appears to be missing words, and should be amended to, for example, “a hinged coupling between a flight module and the transport module”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 29, 30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "the connecting device" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  The examiner believes this limitation should be amended to “the connection device”, as previously claimed in line 3.
Claim 29 recites the limitation “a flight module” in line 2.  This limitation renders the claim indefinite because it is unclear if this is the same flight module previously recited in claim 13 or if it is a new flight module.
Claim 30 recites the limitation “a flight module” in line 2.  This limitation renders the claim indefinite because it is unclear if this is the same flight module previously recited in claim 13 and again in claim 29 or if it is a new flight module.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13-19, 21-27, and 29-31 are rejected under 35 USC 103 as being unpatentable over US Patent Number 3,589,646 to Mori in view of US Patent Application Number 2015/0012154 by Senkel.

Regarding claim 13, Mori discloses a transport module for a vertical take-off and landing aircraft (the abstract discloses “A vertical takeoff and landing airplane”) for transporting persons and/or loads (column 2, lines 73-74 discloses “subjective body B [intended for passengers and freight]”), wherein the transport module comprises a conveying pod (body B) and a connection device (connecting rod C) for connecting the conveying pod to a flight module (jet engines J), the connecting device comprising an elongate shaft (see Figure 4a), one end of which comprises a coupling device (pivot 4) and the other end of which is attached to the conveying pod (see Figure 9).  
Mori does not disclose the connection device releasably connecting the conveying pod to the flight module comprising a coupling device for coupling and decoupling the transport module to and from the flight module.  However, this limitation is taught by Senkel.  Senkel discloses a vertical takeoff and landing aircraft 101 having a transport module 10 connected to a flight module 1 via joint 12, and Figures 4 and 5 show the two being coupled and decoupled. Senkel suggests that “the cockpit or cabin 10 can be separated from the frame structure 1 in the area of the joint 12, so that it can also move, in particular, autonomously” (paragraph 80).  It would thus be obvious to a person having ordinary skill in the art to modify Mori using the teachings from Senkel in order to allow body B to be separated from the jet engines to move or be transported autonomously.

Regarding claim 14 (dependent on claim 13), Mori discloses the elongate shaft being extended in design, such that a safe vertical distance of the coupling device above the conveying pod is established (see Figure 4a).  

Regarding claim 15 (dependent on claim 13), Mori discloses the elongate shaft is rotationally symmetrical in design (see Figures 4a, 7, 8, and 9).  

Regarding claims 16 (dependent on claim 13) and 17 (dependent on claim 13), Mori does not disclose a length of the elongate shaft and a height of the conveying pod together result in a combined height of at least 2.5 m or 3 m above a standing surface of the conveying pod.  However, it would have been an obvious matter of design choice to make the aircraft of whatever size and height was desired to carry the desired amount of passengers or freight, since such a modification would have involved a mere change in the size of a component.  A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

Regarding claim 18 (dependent on claim 13), Mori discloses the conveying pod being shaped like a droplet (see Figures 11, 14, 15).  

Regarding claim 19 (dependent on claim 13), Mori discloses an attaching area of the conveying pod for attaching the elongate shaft comprises a cross-sectional taper for transitioning to a cross section of the elongate shaft (see taper at the top of body B in the Figures).

Regarding claim 21 (dependent on claim 13), Mori discloses the coupling device is implemented as a coupling counterpart of a hinged coupling between a flight module for coupling and the transport module (see hinge 4 in Figures 1, 2a, 2b, 9, 12).

Regarding claim 22 (dependent on claim 13), Mori discloses the coupling device being controllable.  Column 4, lines 57-59 disclose “For adjusting the hanging point 4, the distance b should be regulated by pistonlike movement as shown by the arrows in FIG. 10, the universal joint coupling including a cylinder 8 and piston 9”.  

Regarding claims 23 (dependent on claim 13) and 24 (dependent on claim 13), Mori does not disclose the transport module, the elongate shaft, and/or the conveying pod comprising a fiber composite material or consisting of a fiber composite material.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use known types of materials in aircraft such as fiber composite for their light weight and strength, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. See also Ballas Liquidating Co. v. Allied industries of Kansas, Inc. (DC Kans) 205 USPQ 331.
Regarding claim 25 (dependent on claim 13), Mori discloses the transport module further comprising a stand device (see Figures 7, 8, 11, and 14).

Regarding claim 26 (dependent on claim 13), Mori discloses the conveying pod comprising a stand device (see Figures 1-4a). 

Regarding claim 27 (dependent on claim 13), Mori discloses the transport module further comprising one or more air guide devices (wing W).

Regarding claim 29 (dependent on claim 13), Senkel further teaches the transport module being releasably connected to a flight module (via joint 12, see Figures 4 and 5).

Regarding claim 30 (dependent on claim 29), Senkel further teaches the coupling device being implemented as a coupling counterpart of a hinged coupling between a flight module and the transport module.  Paragraph 80 discloses “the joint 12 is constructed as a pivot joint, so that the cockpit or cabin 10 can pivot about the pitch axis of the aircraft 101 oriented perpendicular to the plane of the paper in FIGS. 4 and 5”.  

Regarding claim 31 (dependent on claim 29), Senkel further teaches the coupling device is controllable.  Paragraph 80 discloses “the cockpit or cabin 10 can be separated from the frame structure 1 in the area of the joint 12, so that it can also move, in particular, autonomously” and Figures 4 and 5 show the two connected or detached, meaning that the coupling is controllable. 

Claims 20 and 28 are rejected under 35 USC 103 as being unpatentable over US Patent Number 3,589,646 to Mori in view of US Patent Application Number 2015/0012154 by Senkel, in further view of US Patent Number 10,913,547 to Thrun.

Regarding claim 20 (dependent on claim 13), Mori does not disclose the conveying pod comprising a charging module.  However, this limitation is taught by Thrun.  Thrun discloses a VTOL aircraft, and the abstract discloses “A vertically oriented male charging port that is part of the eVTOL vehicle and a female charging port that is part of the charger are detachably coupled and a battery in the eVTOL vehicle is charged using the charger while the vertically oriented male charging port and the female charging port are detachably coupled”.  It would be obvious to a person having ordinary skill in the art to modify Mori using the teachings to Thrun in order to provide power to the aircraft and the passenger module.  

Regarding claim 28 (dependent on claim 13), Thrun further teaches the conveying pod comprising one or more air guide devices (see horizontal and vertical stabilizers in Figure 1).  

Response to Arguments
Applicant's arguments filed 9/26/2022 have been fully considered.
Applicant’s arguments regarding the drawing objections are persuasive and the objections are withdrawn.
Applicant’s arguments regarding the releasable connection are moot in view of the current grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL H WANG whose telephone number is (571)272-6554. The examiner can normally be reached 10-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Josh Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL H. WANG
Primary Examiner
Art Unit 3642



/MICHAEL H WANG/Primary Examiner, Art Unit 3642